Citation Nr: 0031425	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  95-33 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.  

2.  Entitlement to service connection for bilateral 
achillobursitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson


INTRODUCTION

The veteran had active service from May 1992 to May 1993.

The current appeal arose from a July 1994 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.  The RO, in 
pertinent part, denied entitlement to bilateral knee, hip, 
and foot disorders, bronchitis, and bilateral 
achillobursitis.

In April 1996 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In July 1997 the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for bronchitis and a 
bilateral hip disorder, and remanded the claims of 
entitlement to service connection for bilateral knee and foot 
disorders, and bilateral achillobursitis to the RO for 
further development and adjudicative actions.

In June 2000 the RO granted entitlement to service connection 
for impairment of the right knee and the left knee each with 
assignment of a noncompensable evaluation effective from May 
8, 1993, and granted a 10 percent evaluation for multiple 
service-connected disabilities evaluated as noncompensable 
pursuant to the criteria of 38 C.F.R. § 3.324 (2000).  

In June 2000 the RO also affirmed the denials of entitlement 
to service connection for a bilateral foot disorder and 
bilateral achillobursitis.

The case has been returned to the Board for further appellate 
review.

The issues of entitlement to service connection for a 
bilateral foot disorder and initial compensable evaluations 
for right and left knee disabilities are addressed in the 
remand portion of this decision.



FINDINGS OF FACT

1.  Bilateral achillobursitis was reported in active service.

2.  Bilateral achillobursitis is no longer shown by the 
medical evidence of record.  


CONCLUSION OF LAW

Bilateral achillobursitis was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran was treated 
and diagnosed with bilateral achillobursitis.  It was noted 
that this was due to his boot wear.  

Private medical records dated in July 1995 show that the 
veteran was seen with complaints of his right knee.  On 
examination of his feet, full range of motion of the ankles 
was noted.  There was evidence of tenderness in his heel but 
no evidence of tenderness along the Achilles tendon.  X-rays 
of the feet were normal.  

The veteran was accorded a VA examination in July 1995.  At 
that time he reported a history of bilateral ankle 
achillobursitis with tendon inflammation.  On examination of 
the ankles tenderness was noted at the insertion of the 
Achilles tendon of both heels.  The diagnosis was 
achillobursitis, both ankles.  

The veteran was accorded a personal hearing before a hearing 
officer at the RO in April 1996.  At that time, he testified 
that he was diagnosed with bursitis during service, and that 
post service he continued to experience sharp pain in his 
feet.  He testified that he experienced stiffening of the 
ankles.  

The veteran was accorded a VA examination in May 2000.  On 
examination of the feet, there was mild prominence of the 
calcaneal tuberosities but no tenderness to palpation at the 
Achilles tendon insertions, bilaterally.  The diagnosis was 
no evidence of achillobursitis.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown in service or within 
the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).

Analysis

With respect to the duty to assist, the Board notes that the 
law has recently been changed.  See H.R. 4864, the "Veteran 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103(a)(c).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.
In the veteran's case at hand, the Board is satisfied that 
all facts have been properly developed, and that further 
assistance is not required in order to satisfy the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The Board's review of the evidentiary record discloses that 
while the service medical records show the veteran was 
treated for and diagnosed with achillobursitis, the most 
recent VA examination has failed to demonstrate the current 
existence of achillobursitis.  The VA examiner concluded that 
there was no evidence of achillobursitis.  In the absence of 
medical evidence of a current disability the claim of 
entitlement to service connection must be denied.  Hickson, 
supra.  As the veteran is not shown to have bilateral 
achillobursitis related to his period of service, there 
exists no basis upon which to predicate a grant of 
entitlement to service connection.  Hickson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for bilateral 
achillobursitis.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to service connection for bilateral 
achillobursitis is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board conferred on the veteran, as a 
matter of law, the right to compliance with the remand 
instructions.  In the instant case, the Board finds that the 
instructions for further development set forth within the 
July 1997 remand have not been met with full compliance that 
would allow the Board to render a fair and equitable 
decision.

In its July 1997 remand, the Board requested that a VA 
orthopedic examination be performed to evaluate the nature, 
extent of severity, and etiology of the veteran's bilateral 
foot disorder.  The remand further requested that the VA 
examiner provide an opinion as to whether any bilateral foot 
disorder pre-existed service, and if so, whether it was 
aggravated during veteran's period of active service.  

Pursuant to the Board's July 1997 remand, the veteran was 
afforded a VA orthopedic examination in May 2000.  The 
examiner did not address whether any foot disorder found on 
examination pre-existed service, and if so, whether such was 
aggravated thereby.  

With regard to the veteran's claim for entitlement to service 
connection for a bilateral knee disorder, the Board notes 
that in June 2000 the RO granted service connection and 
assigned a non-compensable evaluation for impairment of each 
knee.  

In October 2000 the local representative appealed the 
assignment of noncompensable evaluations for the service-
connected bilateral knee disabilities.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement therewith, the claimant is entitled 
to a statement of the case (SOC), and the RO's failure to 
issue a SOC is a procedural defect requiring remand.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995); Malincon v. West, 12 Vet. 
App. 238 (1999).

For the foregoing reasons, the case is REMANDED to the RO for 
the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment of medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his bilateral 
foot disorder.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should arrange for the 
veteran's claims file to be referred back 
to the VA physician who performed the May 
2000 orthopedic examination with a 
request that the physician perform a 
complete and thorough review of the 
veteran's claims file, to include review 
of service medical records. 

The VA physician should be requested to 
provide an opinion as to whether the 
veteran's bilateral foot disorder pre-
existed service and if so, whether such 
was aggravated during active service. 

If the VA physician performing the May 
2000 examination is not currently 
available to render said opinion, the RO 
should schedule another appropriate 
specialist to conduct a review of the 
veteran's claims file and render the 
above-requested opinion, and if 
necessary, conduct another examination.  
Any opinion rendered must be accompanied 
by a complete rationale.

3.  The RO should issue a SOC on the 
issue of entitlement to initial 
compensable evaluations for impairments 
of the right and left knee.  The veteran 
should be advised as to the need to 
timely file an appeal if he wishes 
appellate review.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested medical opinion (and 
examination report if required) to ensure 
that it is (they are) responsive to and 
in complete compliance with the 
directives of this remand and if not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a bilateral foot 
disorder.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

No action is required of the veteran until he is notified by 
the RO; however, failure of the veteran without good cause 
shown to report for a scheduled VA examination may adversely 
affect the outcome of his claim.  38 C.F.R. § 3.655 (2000). 



		
	RONALD R. BOSCH
	Veteran's Law Judge
	Board of Veterans' Appeals


 


- 9 -


